Citation Nr: 0603745	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-01 220	)	DATE
	)
	)

THE ISSUE
 
What evaluation is warranted for a painful keratosis of the 
right foot from May 22, 2001?
 
 
REPRESENTATION
 
Appellant represented by:	Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from May 1955 to May 1957.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC 
that granted service connection, and a 10 percent evaluation 
for painful keratosis of the right foot.
 
In February 2005, the Board remanded this claim to afford the 
veteran a dermatological examination to evaluate the current 
nature and severity of the painful keratosis of the right 
foot.  The veteran was instead seen for a podiatry 
examination on March 2005.  
 
The service representative in his December 2005 Statement of 
Accredited Representative, noted that the March 2005 
examination was inadequate as the wrong examination was given 
the veteran.
 
The Board concurs with the representative.  Regretfully, this 
case must again be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC to comply with the 
Board's previous remand directions.
 
 
 REMAND
 
A dermatological examination of this veteran is in order. 
While the veteran was afforded three VA podiatric 
examinations between May 2001 and March 2005, his service- 
connected keratosis of the right foot has not been properly 
evaluated under the criteria for skin disorders set forth in 
38 C.F.R. § 4.118 (2005), and the medical data currently on 
file is incomplete from the vantage point of those criteria, 
particularly in light of recent changes thereto. See 67 Fed. 
Reg. 49590 (2002). Remand is required for medical input from 
a dermatological perspective.
 
In addition, further actions are needed to permit full VCAA 
notice to the veteran, and to document AMC consideration of 
the holding in Fenderson v. West, 12 Vet.App. 119 (1999), as 
to the possibility of the assignment of staged ratings since 
May 2001.
 
Accordingly, this matter is REMANDED to the RO for the 
following actions:
 
1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the AMC must 
notify the veteran what specific 
information and evidence is still needed 
to substantiate his claim addressing what 
rating is for assignment for painful 
keratosis of the right foot from May 22, 
2001.  The veteran must be notified what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The AMC must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The AMC must also notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.
 
2.  The AMC must obtain any records of VA 
medical treatment not already on file 
which pertain to the veteran's right foot 
keratosis.
 
3.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for the purpose of evaluating the current 
nature and severity of his painful 
keratosis of the right foot.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination.  In accordance with the 
latest AMIE worksheet for dermatological 
disorders of the feet, the examiner is to 
provide a detailed review of the history, 
current complaints, and the nature and 
extent of any skin disorder affecting the 
right foot.  Given that the appellant 
already receives the maximum rating under 
the currently assigned diagnostic code, 
the examination must, in part, be 
accomplished by providing evidence 
addressing the size of any keratosis in 
light of 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2005).  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should differentiate between that 
symptomatology attributable to the 
service-connected right foot keratosis 
from any other foot disorder.
 
A professional opinion is to be requested 
from the examiner, with supporting 
rationale, as to whether the service- 
connected right foot keratosis markedly 
interferes with the veteran's employment 
should also be provided.
 
4.  Following the completion of the 
foregoing actions, the AMC should review 
the examination report. If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.
 
5.  Lastly, the AMC must prepare a new 
rating decision and readjudicate the 
issue of what evaluation is warranted for 
a right foot keratosis from May 22, 2001, 
to the present, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA, Fenderson, 
and the applicable rating criteria. If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

